 


114 HR 2235 IH: National Mitigation Fisheries Coordination Act
U.S. House of Representatives
2015-05-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 2235 
IN THE HOUSE OF REPRESENTATIVES 
 
May 5, 2015 
Mr. Crawford (for himself, Mr. Roe of Tennessee, Mr. Womack, and Mr. Collins of Georgia) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure, and in addition to the Committee on Natural Resources, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To ensure the continuation of successful fisheries mitigation programs, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the National Mitigation Fisheries Coordination Act. 2.FindingsCongress finds the following:
(1)The operation of dams and other water diversion projects are for the benefit of the American public. They provide inexpensive energy, flood control, water storage for municipal and agricultural purposes, and opportunities for recreational boating and enjoyment. The construction and operation of these Federal water resources development projects have had impacts on many water systems, habitats, and their respective fish populations, resulting in the need to build and operate fish hatcheries to mitigate for aquatic resources affected by these projects. (2)In accordance with the Fish and Wildlife Act of 1956 (16 U.S.C. 742a et seq.), the Fish and Wildlife Coordination Act (16 U.S.C. 661 et seq.), the Watershed Protection and Flood Prevention Act (16 U.S.C. 1001 et seq.), and the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.), the United States Fish and Wildlife Service has established policy (501 FW 2) to seek to mitigate for fish, wildlife, and their habitats, and uses thereof, from the effects of land and water developments.
(3)The Service currently operates fish hatcheries that are involved in mitigation fishery activities related to construction and operation of Federal water resources development projects. (4)Inconsistency in authorities to construct and operate Federal water resources development projects has led to a myriad of mechanisms for funding and conducting Federal mitigation fishery activities. In most cases, Federal water project development agencies fund mitigation fishery costs. In some cases, the Service expends its appropriations to offset or completely pay for mitigation fishery costs.
(5)The water development agency should bear the financial responsibility for mitigation fishery costs incurred by the Service. 3.Mitigation fishery activities (a)Imposition of chargesThe Director of the Service shall impose a charge for conducting mitigation fishery activities.
(b)Fishery mitigation plans
(1)DevelopmentA charge imposed by the Service under subsection (a) shall be paid by a water development agency in accordance with a fishery mitigation plan developed and approved by the Director and the head of the agency. (2)ContentsA fishery mitigation plan developed under this subsection shall—
(A)describe the long-term goals and annual targets under which the Service will conduct mitigation fishery activities in connection with projects carried out by a water development agency; (B)establish charges to be imposed by the Service on the agency for conducting the mitigation fishery activities; and
(C)include the terms under which the agency will make payments on the charges to the Service. (3)Participation of States and Indian tribesA fishery mitigation plan under this section shall be developed in cooperation and coordination with affected States and Indian tribes.
(4)RenegotiationThe Director of the Service and the head of a water development agency shall renegotiate a fishery mitigation plan under this subsection every 3 years to adjust for changing mitigation fishery costs covered by the plan. (c)Amount of chargesCharges imposed by the Service for conducting mitigation fishery activities shall be reasonably related to the mitigation fishery costs associated with the activities.
(d)Payment of charges
(1)In generalOn or before the first day of each fiscal year beginning after September 30, 2015, a water development agency shall make a payment to the Service for that fiscal year as required under a fishery mitigation plan developed by the Service and the agency under subsection (b). (2)Crediting of payments; availability of amountsFunds paid to the Service under this subsection shall—
(A)be credited to the appropriation of the Service initially charged for providing the service for which the payment is being made; (B)be available to the Service for expenditure in amounts specified in appropriations Acts; and
(C)remain available until expended. (3)Projects without fishery mitigation plansIn the absence of a fishery mitigation plan, the Service may conduct mitigation fishery activities and receive funding from a water development agency for the activities based on the terms and conditions that applied with respect to the activities in the prior fiscal year.
(e)DefinitionsIn this section, the following definitions apply: (1)Mitigation fishery activitiesThe term mitigation fishery activities means rearing and stocking of native and nonnative fish to replace or maintain fishery resources or harvest levels (or both) lost as a result of a Federal water resources development project, and includes project planning, population assessment and evaluation, genetic monitoring, broodstock development, and fish health sampling.
(2)Mitigation fishery costsThe term mitigation fishery costs means the expenditures necessary to operate, maintain, and rehabilitate mitigation fishery facilities and to conduct mitigation fishery activities, and includes personnel, transportation, utilities, contractual services, fish feed, supplies, equipment, routine maintenance, deferred maintenance, fish eggs, technical support, fish health, management and administration, planning, outreach and education, and hatchery product evaluations. (3)Mitigation fishery facilityThe term mitigation fishery facility means a facility described in subsection (g) that is owned and operated by the Service through the National Fish Hatchery System for the purpose, either wholly or substantially in part, of conducting mitigation fishery activities.
(4)ServiceThe term Service means the United States Fish and Wildlife Service. (5)Water development agencyThe term water development agency means the Army Corps of Engineers, the Bureau of Reclamation, or the Tennessee Valley Authority.
(f)Listing of mitigation fishery facilitiesThe mitigation fishery facilities referred to in subsection (f) are as follows: (1)In Arkansas—
(A)Greers Ferry National Fish Hatchery; and (B)Norfork National Fish Hatchery.
(2)In Georgia— (A)Chattahoochee Forest National Fish Hatchery; and
(B)Warm Springs Fish Health Center. (3)In Kentucky, Wolf Creek National Fish Hatchery.
(4)In Missouri, Neosho National Fish Hatchery. (5)In Montana—
(A)Ennis National Fish Hatchery; and (B)Bozeman Fish Health Center.
(6)In North Dakota— (A)Garrison Dam National Fish Hatchery; and
(B)Valley City National Fish Hatchery. (7)In Pennsylvania, Lamar Fish Health Center.
(8)In South Dakota, Gavins Point National Fish Hatchery. (9)In Tennessee—
(A)Dale Hollow National Fish Hatchery; and (B)Erwin National Fish Hatchery.
(10)In Utah, Jones Hole National Fish Hatchery. (11)In West Virginia, White Sulphur Springs National Fish Hatchery.
(12)In Wisconsin, LaCrosse Fish Health Center. (13)In Wyoming, Saratoga National Fish Hatchery. 
 
